Continental Alloy Wheel Corporation S-1/A Exhibit 99.1(a) TRUST AGREEMENT THIS AGREEMENT made and enteredinto this 24th day of January, 2012, by and between Continental Alloy Wheel Corporation (“registrant”, also the “Client” or the “Company”); and Underhill Securities Corp., as trustee (“Trustee”). W I T N E S S E T H: WHEREAS, the Client has appointed Underhill Securities Corp to serve as trustee, to hold and disperse up to $25,000 offering proceeds (the “Funds”) and certain securities, in accordance with the terms and conditions set forth herein; WHEREAS, the Client and the Trustee desire to enter into an agreement with respect to the above-described trust. NOW, THEREFORE, in consideration of the foregoing and mutual promises and covenants contained herein, it has been and IT IS HEREBY AGREED as follows: 1. Establishment of Trust . Underhill Securities Corp. hereby agrees to act as trustee and to open an account to receive, hold and disburse the Funds and securities as set forth herein (the “Trust Account”) 2. Appointment of Trustee; Deposits of Cash. (a) The Client hereby appoints the Trustee as its agent and custodian to hold and disburse the Consideration and securities deposited with the Trustee pursuant to the terms of this Trust Agreement in accordance with the terms hereof, and to act as trustee pursuant to Rule 419(b)(1)(i)(B). (b) Following the execution of this Trust Agreement, the Trustee will receive, from time to time any and all Consideration received from the Investors upon the execution and delivery of the Subscription Agreement (the “Deposited Funds”). 3. Deposit into the Trust Account. DEPOSIT OF OFFERING PROCEEDS AND SECURITIES Rule 419 of the Securities Act of 1933 requires that the gross offering proceeds, and all securities to be issued be promptly deposited into a trust account (the “Deposited Funds” and “Deposited Securities,” respectively) governed by an agreement which contains certain terms and provisions specified by the rule. Under Rule 419, the Deposited Funds and Deposited Securities will be released by the Trustee to the Company and to investors, respectively, only after the Company has met the following three conditions: First, the Company must execute an agreement for an acquisition(s) valued at at least 80% of the maximum offering proceeds; second, the Company must successfully complete a reconfirmation offering which is reconfirmed by at least 80% of the shares sold in the offering; and third, the acquisition(s) meeting the above criteria must be consummated. All Deposited Funds and Deposited Securities will be held for the sole benefit of the purchasers, and the books and records of the Trustee will indicate the name, address and interest of each person for whom the account is held. The Trustee has established a separate bank account with Wells Fargo Bank in which all securities issued in connection with the Offering and the gross proceeds from the Offering shall be promptly deposited (the “Bank Account”). Deposit and investment of offering proceeds. i. All offering proceeds shall be deposited promptly into the Bank Account. ii. Deposited proceeds shall be in the form of checks, drafts, or money orders payable to the order of the Trustee. iii. Deposited proceeds shall be held for the sole benefit of the purchasers of the securities. iv. The registrant may receive up to 10 percent of the proceeds remaining after payment of allowances permitted by Rule 419(b)(2)(vi) of the Securities Act of 1933 exclusive of interest or dividends, only after such time as the offering has been fully completed and Trustee then receives a written request of the registrant. v.
